The Vice-Chancellor :
I. As to the exceptions. The statute is explicit that the court may appoint any of the directors, trustees or other officers to be receivers. The president of this corporation and the book-keeper were certainly eligible : 2 R. S. 468, § 66 ; and the question is, whether the master has exercised, his judgment discreetly in selecting and appointing them 1 :1 'see nothing in the facts or circumstances presented to the master to enable me to say that the appointment is an improper one. The numerous affidavits laid before the .master containing the wishes of those most interested appear to justify the appointment, notwithstanding the opposition; and I think the exceptions to the master’s report must be overruled.
II. As to the petition of the receivers against the judgment . and execution creditors who have- acquired their judgments and issued executions subsequently to'the filing of the petition for the dissolution of the corporation but before the appointment of receivers. My opinion is that the statute takes away their right of preference and lien and requires the property *387levied on to be delivered over to the receiver in order that it may be equally distributed among the creditors, giving only the priority or preference as declared in the statute itself: 2 R. S. 471, § 79.
This opinion is founded upon the general scope and object of the statutes in relation to the winding up of corporations; and particularly upon the construction and effect of 2 R. S. 469, § 67, 70, 71, 72 and upon Art. 2. same title : (lb. 463, $ 36, 37, 56 ; and Revisers’ Notes to § 37, 71, 79 varied ; and see the Chancellor’s opinion in the cases of Lowerre v. The American Fire Insurance Company, 6 Paige’s C. R. 482, and De Peyster v. The same Company, lb. 486.)
Order, that the judgment creditors and sheriff deliver over the property to the receiver.